DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 9/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US No. 20210073985 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.	Claims 1-12 are allowed.
	Gomas et al. (US 20120275659) teaches a digital image of a target object is received and the image includes a plurality of pixels. The target object is at least a portion of an animal, and the portion of the animal is disposed in the image according to a predetermined disposition. The weight of the animal is determined using the model and at least one characteristic. At least some of the pixels of the image of animal are analyzed to determine at least one characteristic of the image of the animal. The weight of the animal is determined using the at least one characteristic. 
Avila (US 20100063410) teaches a method, system, and devices relating to quantitatively measuring regional lung tissue damage by combining the CT scan measurements of the mineral density deviations and/or mineral composition deviations in airway tissue, with the measurements of airflow lung function measurements.
Uppaluri et al. (US 20030215119) teaches a method, system, and storage medium for computer aided processing of dual or multiple energy images includes employing a data source, the data source including a dual or multiple energy image set, defining a region of interest within one or more images from the dual or multiple energy image set, extracting a set of feature measures from the region of interest, and employing a feature extraction algorithm on the feature measures for identifying an optimal set of features. The method may be employed for identifying bone fractures, disease, obstruction, or any other medical condition.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “acquires medical information including medical image data representing a medical image obtained by capturing a lung of a subject, breed information representing a breed of the subject, and age information representing an age of the subject when the medical image is captured; and a derivation unit that derives a degree of calcification of the lung of the subject based on the medical information acquired by the acquisition unit and a learned model learned in advance using a plurality of pieces of learning medical information including medical image data representing a medical image in which a label is assigned to a calcified portion of the lung, the breed information, and the age information”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641